PD-0319-15


                                LAURA KNIGHT
                                    219DOLANST.                                              ^ i^ -1S"
                               EL PASO, TEXAS 79905

                              Telephone Number (915) 471-7498
                        E-Mail Address: Saloinelknight371.4@atr.net


                                     MAY 15.2015                             RLED|N
                                                                 COURT OF CRIMINALAPPEALS


Clerk ofthe Court                                                          May 19, 2015
The Texas Court of Criminal Appeals
209 West 14th St. Suite 106                                           ABEL ACOSTA, CLERK
Austin, Texas 78701

Re:    2nd Request for Extension of Time to file Appellant Brief

       PRD Number 0319-15


       LAURA KNIGHT
       Appellant
       v.

       THE STATE OF TEXAS
       Appellee

       APPELLANT'S PETITION FOR DISCRETIONARY REVIEW of the
       EIGHTH COURT OF APPEALS JUDGMENT in No. 08-12-00355-CR
       Affirming conviction in Cause No. 20090D02461 from the
       346th Judicial District Court of El Paso County, Texas

Dear Sir:


My name is Laura Knight and I am attempting to file a "pro-se" appeal for discretionary
review in your court.

I called your court clerk today, Mr. Mark Adams, to request a 2nd extension oftime as to
the due date for filing an appellant's brief. My understanding is that my brief is now due
on May 26, 2015. I am informed that I can write to your court as to my request.

I am not an attorney and I do not have the funds to hire an attorney. I believe that my
conviction is not right and I want to appeal from the denial of the Motion for Re-Hearing
that was denied on February 25, 2015 by the 8th Court ofAppeals.
I was unable to locate part ofmy evidence with the 8th Court ofAppeals and the El Paso
District Clerk's Office. I am not finish with my brief. I need more time to finish my
brief and submit the same to your court. I am doing the best with what resources I have.
I am asking for an extension to meet my obligations with your appellate requirements.
By this letter I request an extension of at least 60 days to file my appellant's brief. My
reason for not being able to meet my initial deadline is that I do not have the training or
experience of an attorney doing an appeal. I am using the law library of the El Paso
County Courthouse and their form books to figure out your rules and forms to make good
my appeal.

I want an opportunity to pursue an appeal with your court and I cannot do so on the time
schedule that I am being squeezed in collecting my evidence and transcript.

Respectfully,




Laura Knigh